Mr. Chief Justice Mitchell
dissenting:
It is conceded that when the respondents located their works they were in an appropriate place. Certainly the complainants cannot deny this for they sold the land for this express purpose. The establishment of the works carried with it the right to future change and expansion not only as to extent but as to methods in the progress of the business. It was accompanied at all times by some inconvenience to residents of the neighborhood, and I am unable to concur in the views of the majority that the change by the introduction of the use of Mesaba ore was a change in the kind of injury. On the contrary I am of opinion that it was one of degree only, but whether that be the correct view or not the question is one of fact which is by no means clear and therefore should go in the first instance to a court of law to be settled by a jury. Where a clear legal right is being infringed I agree that the remedy in equity is as mandatory as in law, but where as here the question is between two conflicting rights, their respective claims should be ascertained at law before equity is called upon to aid either. I would therefore affirm the decree.